Allowability Notice
Allowable Subject Matter
Claims 1,3, 5, 7, 8, 10, 12, 14-18 are allowed.
Reasons for Allowance
The following is statement of reasons for the indication of allowable subject matter:
Regarding independent claim 1, the claim sets forth at least one specific improvement wherein "reception apparatus comprising: circuitry configured to: receive one or more low level signaling (LLS) tables that include one or more respective service list tables (SLTs) from a first LLS stream in a broadcast stream, each of the one or more LLS tables including a provider identifier indicating a provider with which the respective LLS table is associated, and a numerical parameter indicating a number of different provider identifiers included in the first LLS stream; upon receipt of each one of the one or more LLS tables, determine receipt of a first set of service list information from the first LLS stream is completed in a case that currently received LLS table or tables have a current number of different provider identifiers reaching the number of different provider identifiers indicated by the numerical parameter, and determine the receipt of the first set of service list information from the first LLS stream is completed in a case that a maximum transmission period after receipt of a first one of the one of the one or more LLS tables has elapsed and the current number of different provider identifiers has not reached the number of different provider identifiers indicated by the numerical parameter; receive a second set of service list information from a second LLS stream instead of the first LLS stream in response to the receipt of the first set of service list information from the first LLS stream being determined as completed; and generate service information based on the first set of service list information and the second set of service list information." The examiner further submits that none of the prior art documents, either alone or in combination, disclose all the limitations of independent claim 1 as claimed and as similarly recited in independent claims 7-8, and 14.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO CASTRO whose telephone number is (571)270-3950.  The examiner can normally be reached on Monday-Friday from 10am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALFONSO CASTRO/
Examiner, Art Unit 2421